Citation Nr: 0424093	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-34 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether there was clear and unmistakable error in a 1980 RO 
decision which denied service connection for a dorsal 
kyphosis deformity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from February 26, 1980 to 
April 10, 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied the veteran's claim of clear and 
unmistakable error in a November 1980 RO rating decision 
which denied service connection for dorsal kyphosis.   


FINDINGS OF FACT

1.	In a rating decision dated in November 1980, the RO 
denied service connection for the veteran's dorsal 
kyphosis.  The veteran was notified of that decision.  
She did not initiate an appeal of this rating 
determination, and the decision became final.

2.	The unappealed rating decision of November 1980 was 
reasonably supported by the evidence then of record, and 
was consistent with VA law and regulations then in 
effect.


CONCLUSION OF LAW

The unappealed rating decision of November 1980 did not 
contain clear and unmistakable error in failing to grant 
service connection for the veteran's dorsal kyphosis.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.105, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

Notwithstanding the foregoing, the United States Court of 
Appeals for Veterans Claims has held that the VCAA, with its 
expanded duties, is not applicable to a motion by a moving 
party for revision or reversal of a Board's decision on the 
basis of clear and unmistakable error (CUE).  See Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc).  Although this 
holding pertains to an allegation of CUE against a decision 
by the Board of Veterans' Appeals, the Board determines that 
this judicial construction is equally applicable when the 
issue involves an allegation of CUE against an otherwise 
final decision by the Regional Office.  Id.  Thus, the VCAA 
is not applicable in this case to the claimant's claim of 
clear and unmistakable error in the November 1980 RO rating 
decision.  


Factual Background

The veteran entered service in the United States Army on 
February 26, 1980.  The screening physical examination for 
Army recruitment conducted in October 1979 indicated no back 
problems and the veteran was found to be SPEAR qualified and 
instructed to get a good night's rest prior to processing. 

The enlistment examination also conducted in October 1979 
again indicated no back problems and the veteran was found 
qualified for enlistment.

The service medical records reveal that the veteran was seen 
on multiple occasions in March 1980 with complaints of a back 
problem causing difficulty in doing push-ups.  Physicians 
found this condition to be kyphosis, which was thought to be 
congenital, and the veteran was to be evaluated for 
retention.  In April 1980, the service medical records 
indicate that the examining physician recommended that the 
veteran be discharged due to a kyphosis deformity existing 
prior to service.  

Upon an Entrance Physical Standards Board (EPSBD) proceeding 
in April 1980, the veteran was found to have a history of 
dorsal kyphosis, with increased structural dorsal kyphosis 
with a significant dorsal hump (gibbous).  Laboratory and X-
ray results also revealed degenerative joint disease of the 
dorsal spine with increased dorsal kyphosis of 70 degrees.  
The final diagnosis was an increased dorsal kyphosis 
deformity and the veteran was found unfit for enlistment.  
The veteran was subsequently discharged on April 10, 1980.  

The veteran filed a claim for service connection for her 
dorsal kyphosis in October 1980 and, based on the service 
medical records, was denied service connection by an RO 
rating decision in November 1980 because the dorsal kyphosis 
was found to preexist service and there was no evidence of a 
back injury in service or in-service aggravation of the 
veteran's preexisting condition.  The veteran was informed of 
this rating decision and her appellate rights by letter in 
November 1980, and did not appeal.  Therefore, the RO's 
November 1980 rating decision became final.  


Law

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
rating decision will be reversed or amended.  For the purpose 
of authorizing benefits, the rating or other adjudicatory 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a) (2003).

The determination as to whether CUE is shown in the November 
1980 decision must be based only on consideration of the 
evidence of record at the time of the decision in question, 
and with consideration of the laws extant at that time.  See 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).  In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.  

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

Service connection is granted for personal injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in the 
line of duty, in the active military, naval, or air service.  
38 U.S.C. § 331 (1976); 38 C.F.R. § 3.303 (1980).  

Every person employed in the active military, naval, or air 
service for six months or more shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where evidence or medical judgment is such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.  38 U.S.C. § 332 (1976); 38 
C.F. R. § 3.304 (1980).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C. § 353 (1976); 38 C.F.R. § 3.306 (1980).  


Analysis

For a claim of CUE to be maintained, it must be shown that 
either the correct facts, as they were known at the time, 
were not before the agency of original jurisdiction, or the 
statutory and regulatory provisions at the time were 
incorrectly applied.  Further, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  There has been no argument presented by the veteran 
to indicate that the correct facts, as they were known at the 
time, were not before the Board.  The veteran has not alleged 
that there are any facts missing from the claims file.  Even 
were such an allegation to be made, the Board finds that, in 
making its decision, the RO properly reviewed the service 
medical records and, in so doing, had the correct facts, as 
they were known at the time, before it.  

The veteran makes the claim that the clear and unmistakable 
error in this case arises from the improper application of 
statutory and regulatory provisions at the time.  The veteran 
contends that she was denied the presumption of soundness to 
which she was entitled when she was inducted into service 
with no findings of any disabling conditions on her entrance 
examination.  

The Board finds that the RO properly applied the law, as it 
existed in 1980, in not granting the presumption of soundness 
to the veteran.  The Board notes, first, that 38 U.S.C. § 332 
(1976) creates the presumption of soundness for a person 
employed in the active military for six months or more.  
Under this statute, the veteran in this case is not entitled 
to such a presumption because she was discharged after less 
than two months of active service.  Despite this stipulation, 
the presumption of soundness would also not apply in this 
case because the presumption is rebutted where there is 
evidence or medical judgment such as to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment.  38 U.S.C. § 332 (1976); 38 C.F.R. § 3.304 
(1980).  

In this case, the physician's findings in the service medical 
records state that the veteran's dorsal kyphosis is most 
likely congenital and existed prior to service.  These 
statements are evidence and medical judgments that go to the 
fact that the veteran's dorsal kyphosis was not incurred in 
service, but in fact preexisted service.  For this reason, 
her claim for service connection was properly denied by the 
RO.  

A veteran may be granted service connection for a disease or 
injury which preexisted service if that disease or injury was 
aggravated in service, but there has been no evidence of such 
aggravation in this case.  The service medical records 
reflect that that the veteran's dorsal kyphosis is likely a 
congenital condition, and there is no record of any back 
injury which would have caused aggravation of this condition 
which existed prior to service.  

The veteran has also claimed that the RO made an error in 
failing to provide an adequate examination as required by 38 
U.S.C.A. §§ 5103 and 5103A (West 2002).  The Board finds that 
there is no error on the part of the RO in not requesting a 
VA examination.  The veteran's service medical records 
included evaluations of her dorsal kyphosis in March 1980, 
only seven months prior to her October 1980 claim for service 
connection.  Additionally, the Board notes that the provision 
in 38 U.S.C.A. § 5103A(d), which provides that assistance 
provided by the Secretary in the case of a claim for 
disability compensation shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim, was not enacted at the time of the veteran's claim in 
1980.  Even had the statute been enacted at the time, no such 
examination or medical opinion was necessary as the evidence 
in the veteran's case clearly demonstrated that her dorsal 
kyphosis was a condition which preexisted service and was not 
aggravated therein.  

The Board finds that the RO did not incorrectly apply the 
statutes and regulations in making its November 1980 rating 
decision.  Further, the RO's finding that the veteran's 
dorsal kyphosis was not service connected was reasonable, and 
not a clear and unmistakable error about which reasonable 
minds could not differ.

Accordingly, the Board finds that the November 1980 RO 
decision which denied service connection for dorsal kyphosis 
is not clearly and unmistakably erroneous, and the veteran's 
petition is denied.


ORDER

The veteran's application for revision of a November 1980 
rating decision as clearly and unmistakably erroneous is 
denied.  



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



